Curia, per Dukkin, Ch.
This court concur entirely with the Chancellor, that the associates or persons who subscribed the articles of the 10th March, 1835, are liable, jointly and severally, for all the debts incurred for the purpose of the association before the Act of incorporation. In the language of Walburn vs. Ingilby, (referred to in the decree) “ whosoever became a subscriber upon the faith of the restricting clause, or of the limited responsibility which that holds out, must have himself to blame, and be the victim of his ignorance of the law of the land.”
The court concur, too, on the other points ruled by the decree, except as to the liability of the appellants as corporators under *404the charter of December, 1837, on which the opinion of the court is reserved.
It is ordered and decreed, that the decretal order of the circuit court be enlarged, and that, in taking an account of the debts of the Theatre, the master distinguish, as far as practicable, between those contracted by the association and those contracted by the corporate body, — and that he also take an account of the sums paid in by the several subscribers to the association, as well as by the several corporators; and also an account of the administration of the funds by the trustees appointed under the articles of association. The question of costs being also reserved until the final hearing.
Johnson, Harper and Johnston, CC. concurred.